Citation Nr: 1607612	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  10-40 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In July 2015, the Board, in pertinent part, remanded the issue on appeal for evidentiary development.  VA examinations were performed in November 2015 and December 2015, in compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran is in receipt of service connection for major depressive disorder (rated as 50 percent disabling prior to October 26, 2015 and 70 percent thereafter); herniated nucleus pulposus, L4-5 and L5-S1 (60 percent); partial hysterectomy (30 percent); hallux valgus, left foot (10 percent from August 19, 2013); hallux valgus, right foot (10 percent from May 14, 2014); and bilateral scars associated with bilateral hallux valgus (noncompensable).  Her combined rating is 70 percent prior to August 19, 2013 and 90 percent thereafter.

2.  The Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities.




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent the action taken herein below is favorable to the Veteran, further discussion of the VA's duties to notify and assist is not necessary at this time.

Analysis

The Veteran claims that her service-connected disabilities-particularly her lumbosacral spine disability and major depressive disorder-render her unable to secure or follow a substantially gainful occupation.  For the reasons that follow, the Board finds that a TDIU is warranted.

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is in receipt of service connection for major depressive disorder, rated as 50 percent disabling prior to October 26, 2015 and 70 percent disabling thereafter; herniated nucleus pulposus, L4-5 and L5-S1, rated as 60 percent disabling; partial hysterectomy, rated as 30 percent disabling; hallux valgus of the left foot, rated as 10 percent disabling from August 19, 2013; hallux valgus of the right foot, rated as 10 percent disabling from May 14, 2014; and bilateral scars associated with bilateral hallux valgus, rated as noncompensable.  Her combined rating is 70 percent prior to August 19, 2013 and 90 percent thereafter.  Thus, she meets the criteria for schedular TDIU for the entire appeal period.  See 38 C.F.R. § 4.16(a).

The record shows that the Veteran has a college education and worked full time in nursing and as an emergency medical technician (EMT) until approximately June or July 2008.  At her Board hearing, she testified that her service-connected lumbosacral spine disability was productive of constant, severe pain which prevented her from performing necessary occupational duties such as standing or sitting for prolonged periods, lifting, squatting, or stooping.  Although she noted some lessening of pain with medication, she reported that when she took narcotics it was like she was in a "zombie state," and that this negatively impacted her work performance.  She also testified that her service-connected major depressive disorder hindered her ability to communicate with other people-a necessary skill given her chosen field.  The record reflects that she has been unemployed since 2008.  The Board is aware, however, that the crucial question is not whether the Veteran is actually unemployed but whether she is capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moore v. Derwinski, 1 Vet. App. 83 (1991) (the unemployability question must be looked at in a practical manner, and the thrust of the inquiry is whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved).

Nevertheless, the Veteran's occupational background, medical history, lay testimony, and the reports from November 2015 and December 2015 VA examinations demonstrate that she is unemployable due to her service-connected lumbosacral spine disability and major depressive disorder.  In this regard, the recent evaluations from VA medical professionals are particularly persuasive.  A November 2015 spine examination revealed that the Veteran reported chronic back pain and difficulty sitting, standing, bending, and lifting.  Notably, she reported flare-ups which caused her to stay in bed at least three times per week due to back pain.  After reviewing these results, a VA nurse practitioner opined that, "based on the physical exam today and reported veteran[']s complaints[,] it would be difficult to physically sustain a full time position given her back physical exam and limitations and reports of laying down 3x [per] week."  In addition, a November 2015 psychiatric evaluation noted that the Veteran's major depressive disorder caused at least moderate barriers to interpersonal relatedness, attention, concentration, memory, motivation, and drive-all skills that are required in light of her recent occupational history as an EMT and nursing home employee.  Although the examiner did not provide a conclusive opinion as to the Veteran's employability, he noted that her psychiatric symptomatology was productive of impairment in both physical and sedentary occupations.

In sum, the Board concurs with the findings of VA medical professionals in determining, based on these facts and the Veteran's background, that the Veteran is unable to secure or follow a substantially gainful occupation.  The weight of the evidence clearly demonstrates that her service-connected disabilities, particularly her herniated nucleus pulposus and major depressive disorder, preclude her from realistically obtaining and maintaining any form of gainful employment, especially in light of her chosen career as a nurse and/or EMT.  Consequently, a TDIU will be granted.





      (CONTINUED ON NEXT PAGE)
ORDER

A TDIU rating is granted, subject to the laws controlling payment of VA benefits.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


